32 So. 3d 728 (2010)
Levie BELL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-6020.
District Court of Appeal of Florida, First District.
April 13, 2010.
Levie Bell, pro se, Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The postconviction court indicated that the appellant previously raised an identical claim in a prior motion. However, the postconviction court failed to provide any attachments that would refute the appellant's claim or demonstrate that this claim had previously been addressed on the merits.
We therefore reverse the summary denial of the appellant's rule 3.800(a) motion and remand either for the postconviction court to attach portions of the record that conclusively refute the appellant's claim or for further proceedings. See Maddox v. State, 870 So. 2d 956 (Fla. 1st DCA 2004).
REVERSED AND REMANDED.
WEBSTER, LEWIS, and ROBERTS, JJ., concur.